Title: To James Madison from Benjamin Henry Latrobe, 14 March 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington, March 14h. 1809
The plan on which the Presidents square is proposed to be planted having been approved by the late President U.S. I had given the necessary directions prior to the 4th. of March last. The principal work which will be done during my departure will be the planting of trees & shrubs near the outer Wall as far as the Ground is finished, the manuring such parts as were omitted on account of the want of time, & the commencement of the work on the carriage house. I have the honor to be Yrs
B H Latrobe Surv pblic Bldgs US.
